MEMORANDUM**
Eric Rivas appeals the sentence imposed upon revocation of his term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Rivas contends that 18 U.S.C. § 3583, which authorizes the imposition of a term of supervised release, is unconstitutional facially, and as applied, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This claim is foreclosed by United States v. Liero, 298 F.3d 1175, 1177-78 (9th Cir.2002) (rejecting the argument that imposition of a term of supervised release following a term of imprisonment violated the Supreme Court’s holding in Apprendi), cert. denied, 537 U.S. 1132, 123 S.Ct. 913, 154 L.Ed.2d 820 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.